Opinion issued December 30, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00574-CV
———————————
RICHARD
STEPHEN CALKINS, INDIVIDUALLY, AND AS ATTORNEY-IN-FACT FOR MARY OLIVE CALKINS,
Appellants
V.
CAROLYN JAMES, Appellee

 

 
On Appeal from the 61st District Court 
Harris County, Texas

Trial Court Cause No. 2008-75812
 

MEMORANDUM OPINION
Appellants have filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P.
42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief Justice Radack, and Justices Massengale and Brown.